9 N.Y.2d 686 (1961)
Mary A. Leotta, Individually and as Administratrix of The Estate of Alfred R. Leotta, Deceased, Appellant-Respondent,
v.
Joseph E. Plessinger, Defendant, Harry B. Hole, Respondent-Appellant, and Riggs Dairy Express, Inc., Respondent.
Ellen Axtell, Appellant-Respondent,
v.
Joseph E. Plessinger, Defendant, Harvey B. Hole, Respondent-Appellant, and Riggs Dairy Express, Inc., Respondent.
Vida Axtell, Appellant-Respondent,
v.
Joseph E. Plessinger, Defendant, Harvey B. Hole, Respondent-Appellant, and Riggs Dairy Express, Inc., Respondent.
Court of Appeals of the State of New York.
Submitted January 16, 1961.
Decided January 20, 1961.
Motion to amend remittitur granted and the remittitur amended to read as follows: Judgments reversed and a new trial granted, with costs to abide the event. [See 8 N Y 2d 449.]